8BABURY, J.
The action was brought up-a promissory note. The defendants pleaded general denial, fraud, no consideration, and counterclaim of $430. The note,, which was r $100 was given by the defendant Louis .•aut to the plaintiff. It was given in part yment for certain chattels, which by bill of le bearing even date with the note the plain-f made to the defendant Louis Fraut. The stimony disclosed by the record is not clear satisfactory, and it is evident from a review it that the defendant did not sustain any of ; defenses to the note. Judgment reversed, id new trial ordered, with costs to appellant abide the event. All concur.